Citation Nr: 1606937	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1975 to April 1978.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the RO.  

In April 2015, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in May 2002, the RO denied the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.

2.  Evidence associated with the record since the RO's May 2002 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right ear hearing loss disability. 


CONCLUSIONS OF LAW

1.  The RO's May 2002 rating decision, which denied the Veteran's claim of entitlement to service connection for a right ear hearing loss disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a right ear hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

The Veteran's first claim entitlement to service connection for a right ear hearing loss disability was denied by the RO in May 2002.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with respect to that issue.  Therefore, that decision became final under the law and regulations then in effect.  . 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2001).  

In May 2011, the Veteran filed an application to reopen his claim.  Later that month, the RO notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence the RO would attempt to obtain.  The RO informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  The RO stated that new and material evidence would be necessary to reopen his claim and explained what was meant by the term "new and material evidence."  

Following the notice to the Veteran, the fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The RO obtained or ensured the presence of the Veteran's service treatment records; records reflecting his VA treatment from January 2011 through June 2013, and the transcript of his hearing held before the undersigned Veterans Law Judge.  

The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge left the record open for 30 days, so that the Veteran could submit additional evidence to support his claim.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2015).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  Bryant, 23 Vet. App. at 498.

In May 2002 and August 2012, the VA examined the Veteran to determine the nature and etiology of any right ear hearing loss disability.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In April 2015, the RO received evidence that the Veteran was in receipt of Social Security benefits.  The Veteran reported that the Social Security Administration had medical records reflecting his treatment from July 2011 through February 2013.  He also submitted a copy of a cover sheet showing that in March 2013 an Administrative Law Judge had granted the Veteran's claim for Social Security benefits.

Normally, the VA has a duty to attempt to obtain Social Security records when it has actual notice that the Veteran is in receipt of Social Security disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  There must be specific reason to believe such records may give rise to pertinent information to conclude that they are relevant.  Id. at 1323.  

The evidence of Social Security benefits was submitted in support of a claim for an increased rating for the Veteran's service-connected back disorder.  The Veteran has not asserted, and the evidence does not show that the Social Security Administration has any records supporting his claim for service connection for a right ear hearing loss disability.  While the text of the Administrative Law Judge's decision has not been associated with the claims folder, a handwritten annotation on the cover sheet shows that the Veteran was granted a 100 percent rating for his back only.  There is no reason to believe that his Social Security records may be relevant to his claim of entitlement to service connection for a right ear hearing loss disability.  Further development to obtain such records would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen his claim of entitlement to service connection for a right ear hearing loss disability.

Analysis

During his April 2015 hearing, the Veteran argued that he sustained a bilateral hearing loss disability, primarily as a result of noise exposure in service.  He noted that service connection had been established for a left ear hearing loss disability due to noise exposure in service and maintained that the diminished hearing in his right ear occurred as a result of that same exposure.  The appeal will be denied. 

Service connection is warranted for a particular disability, when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence). 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303(d) (2015); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

In May 2002, when the RO denied the Veteran's claim of service connection for a right ear hearing loss disability, the evidence on file consisted of the Veteran's service treatment records and the report of his May 2002 VA examination.  

The report of the Veteran's April 1975 service entrance examination and his service treatment records were negative for any complaints or clinical findings of a right ear hearing loss disability.  During service, his ear canals were found to be red and irritated on several occasions.  The various diagnoses included otitis externa, tonsillitis, flu syndrome, and sinus congestion.  However, there were no findings of any residual hearing loss disability in the right ear.  During the Veteran's February 1978 service separation examination, his puretone thresholds were all 15 decibels or less in the applicable frequencies.  During his May 2002 VA audiologic examination, his pure tone thresholds were similarly negative for evidence of chronic, identifiable right ear hearing loss disability.  The puretone thresholds in his right ear were all 25 decibels or below, and the examiner noted that the hearing acuity in his right ear was normal for VA purposes.  Absent any findings of a chronic, identifiable right ear hearing loss disability, service connection was denied. As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's May 2002 decision consists of records reflecting the Veteran's VA treatment from January 2011 through June 2013, the report of his August 2012 VA audiologic examination, and the transcript of his hearing held before the undersigned Veterans Law Judge.   Such evidence is new in the sense that it has not previously been before the VA.  It is also material to the extent that it shows that the Veteran now has a hearing loss disability in his right ear.  However, it is essentially cumulative or redundant of the evidence of record in May 2002 and is not sufficient to reopen the claim.  Even when considered with the evidence previously of record, the additional evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right ear hearing loss disability.  

The inservice record remains negative for any complaints or clinical findings of a right ear hearing loss disability, and the record for the 34 years between the time of the Veteran's separation from service and the diagnosis of a right ear hearing loss disability in August 2012 remains negative for any findings of such disability.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  That conclusion is further strengthened by the May 2002 VA examination finding of normal hearing acuity in the Veteran's right ear.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, the record remains negative for evidence of a nexus to service.  

During the Veteran's hearing, the Veteran acknowledged that no health care provider had told him that his right ear hearing loss disability was related to service.  In addition, the August 2012 VA examiner opined that it was less likely than not that the Veteran's right ear hearing loss disability had been caused by or had been the result of an event in service.  The VA examiner cited not only the absence of a right ear hearing loss disability in service but the absence of a right ear hearing loss disability during the May 2002 VA examination.  

Because the additional evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right ear hearing loss disability, it does not meet the criteria to be considered new and material for the purpose of reopening the claim.  Accordingly, the RO's May 2002 denial is confirmed and continued, and the appeal is denied.



ORDER

The request to reopen the Veteran's claim of entitlement to service connection for a right ear hearing loss disability is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


